Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

  128364                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  _________________________________________                                                           Stephen J. Markman,
                                                                                                                     Justices
  IN RE ESTATE OF IDA E. SPRENKLE-HILL
  _________________________________________
  GEORGE H. HILL,
            Petitioner-Appellee,
                                                          SC: 128364
  v                                                       COA: 248783
                                                          Barry Probate Ct: 2002-023531-DA
  LESLIE R. FLINT,
             Respondent,
  and
  DAVID H. TRIPP, Personal Representative,
             Respondent-Appellant.
  ____________________________________


                On order of the Court, the order of October 7, 2005 which directed the
  hearing of oral argument on the application for leave to appeal is VACATED and leave
  to appeal is DENIED because we are no longer persuaded the questions presented should
  be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 5, 2006                     _________________________________________
                                                                              Clerk